ao nn DD

‘Oo

10
M1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:15-cv-01763-JD Document 89 Filed 02/08/19 Page 1of 3

David Sturgeon-Garcia. Esq. (State Bar No. 157390)

THE LAW OFFICES OF DAVID STURGEON-GARCIA
1100 Moraga Way, Suite 208

Moraga, CA 94556

Telephone: 925.235.7290

Attorneys for Plaintiffs Charlotte B.
Milliner, Joanne Brem, and the putative class

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CHARLOTTE B. MILLINER, as trustee of
the Charlotte B. Milliner Trust dated Case No.: 15-cv-01763 JD
January 30, 1997, and as owner and holder

° ° NOTICE OF CONTINUANCE OF HEARING
of the CHARLOTTE B. MILLINER SEP RE: DEFAULT JUDGMENT
IRA; JOANNE BREM, as Trustee of the
Van Santen-Brem Revocable Trust, for

themselves and on behalf of all others Hearing Date: May 9, 2019
similarly situated, Time: 10:00 a.m. hs
Place: Courtroom 11; 19° Floor
Plaintiffs, Hon. James Donato
V.

BOCK EVANS FINANCIAL
COUNSEL, LTD.,

Defendant.

 

 

 

TO DEFENDANT:

PLEASE TAKE NOTICE that the Court has continued the hearing on Plaintiffs’ Motion
for Default Judgment (Dkt No. 86) to May 9, 2019 at 10:00 a.m. A copy of the Court’s Order
(Dkt.No. 88) is attached.

DATED: February 8, 2019

The Law Offices of David Sturgeon-Garcia
By:___ /s/ David Sturgeon-Garcia

David Sturgeon-Garcia

-|-
NOTICE OF CONTINUANCE OF HEARING RE DEFAULT JUDGMENT

 
 

Case 3:15-cv-01763-JD Document 89 Filed 02/08/19 Page2of3 Pagelofl

David Sturgeon

From: ECF-CAND@cand.uscourts.gov

Sent: Friday, February 08, 2019 11:58 AM

To: efiling@cand.uscourts.gov

Subject: Activity in Case 3:15-cv-01763-JD Milliner et al v. Bock Evans Financial Counsel, Ltd. Order

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

U.S. District Court
California Northern District
Notice of Electronic Filing

The following transaction was entered on 2/8/2019 at 11:57 AM PST and filed on 2/8/2019

Case Name: Milliner et al v. Bock Evans Financial Counsel, Ltd.
Case Number: 3:15-ev-01763-JD
Filer:

Document Number: 88(No document attached)

Docket Text:

ORDER. The hearing on plaintiffs’ motion for default judgment, Dkt. No. 86, is continued
to May 9, 2019 at 10:00 a.m. Plaintiffs are directed to promptly advise defendant Bock
Evans Financia! Counsel, Ltd. of this new hearing date. Signed by Judge James Donato
on 2/8/2019. (This is a text-only entry generated by the court. There is no document
associated with this entry.) (jdic1S, COURT STAFF) (Filed on 2/8/2019)

3:15-cv-01763-JD Notice has been electronically mailed to:
David Sturgeon-Garcia dsglaw@comcast.net

3:15-cv-01763-JD Please see Local Rule 5-5; Notice has NOT been electronically mailed to:

Bock Evans Financial Counsel, Ltd.
1830 Clermont Street
Denver, CO 80220

2/8/2019
 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:15-cv-01763-JD Document 89 Filed 02/08/19 Page 3 of 3

PROOF OF SERVICE

I am a resident of the State of California, over the age of eighteen years, and not a party to the
within action. My business address is 1100 Moraga Way, Suite 208, Moraga, California 94556.
On February 8, 2019, I served the following document(s) by the method indicated below:

NOTICE OF CONTINUANCE OF HEARING RE: DEFAULT JUDGMENT

O

By transmitting via facsimile on this date the document(s) listed above to the fax
number(s) set forth below. The transmission was completed before 5:00 p.m. and was
reported complete and without error. The transmission report, which is attached to this
proof of service, was properly issued by the transmitting fax machine. Service by fax
was made by agreement of the parties, confirmed in writing. The transmitting fax
machine complies with Cal.R.Ct 2003(3).

By placing the document(s) listed above in a sealed envelope with postage thereon fully
prepaid, in the United States mail at Moraga, California addressed as set forth below. I
am readily familiar with the office’s practice of collection and processing of
correspondence for mailing. Under that practice, it would be deposited with the U.S.
Postal Service on that same day with postage thereon fully prepaid in the ordinary course
of business.

By placing the document(s) listed above in a sealed envelope(s) and by causing personal
delivery of the envelope(s) to the person(s) at the address(es) set forth below. A signed
proof of service by the process server or delivery service will be filed shortly.

By personally delivering the document(s) listed above to the person(s) at the address(es)
set forth below.

By placing the document(s) listed above in a sealed envelope(s) and consigning it to an
express mail service for guaranteed delivery on the next business day following the date
of consignment to the address(es) set forth below. A copy of the consignment slip is
attached to this proof of service.

Bock Evans Financial Counsel, Ltd.
1830 Clermont Street
Denver, CO 80220

I declare under penalty of perjury under the laws of the State of California that the above is true

and correct. Executed on February 8, 2019, at Moraga, California.

~ David Saree Garey

 

 
